ORDER
On March 18, 2004, this Court issued an order directing the Respondent, Eileen G. Cooney, to file her response to a complaint (DB No. 2004-07) on or before April 5, 2004. The order contained an admonition informing the Respondent that her failure to file the response would result in an order being entered without any further notice, indefinitely suspending her from the practice of law. On April 22, 2004, Disciplinary Counsel informed this Court that the Respondent had not filed the required response.
Accordingly, it is ordered that the Respondent, Eileen G. Cooney, be and she is hereby suspended from engaging in the practice of law in this State until further Order of this Court.
Justice FLAHERTY did not participate.